Citation Nr: 1618600	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for residuals of inactive pulmonary tuberculosis with chronic obstructive pulmonary disease and bilateral partial lobectomies.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Representation

Throughout much of the appeal, the Veteran was represented by an attorney. However, in a September 2013 letter, the Veteran's attorney withdrew from representation at the request of the Veteran.  As the Board, RO, and Veteran were notified of this action, and the action does not adversely impact the Veteran's interests, the Board finds that the attorney properly withdrew from representation. As the Veteran has not appointed another representative, the Board considers him to be self-represented in this case.

Procedural History

For clarification, the Board concludes that a brief recitation of pertinent facts and procedural history is necessary.  The Veteran was hospitalized in October 1957 with a diagnosis of pulmonary tuberculosis, far advanced, bilateral, active.  By rating decision in November 1957, service connection was established for chronic active far advanced pulmonary tuberculosis, rated 100 percent disabling effective from October 1957.

VA hospitalization records reflect that, although the Veteran's bacteriology was positive in both smear and culture at the time of his admission to the hospital in October 1957, such "became negative about the first of 1958."  See a February 1959 VA Discharge Summary.  On June 13, 1958, the Veteran underwent "a partial lobectomy consisting of segmental resection of [the] apicoposterior section of the left upper lobe" and "a partial lobectomy consisting of segmental resection of the posterior segment and subsegment of the anterior segment of the right lower lobe." See a February 1959 VA Discharge Summary.  The Veteran remained hospitalized until January 29, 1959.  At that time, his tuberculosis was deemed to be inactive.

Based on the above medical evidence, the RO, in a March 1959 rating action, reduced the Veteran's assigned disability evaluation to 50 percent from January 29, 1961 to January 28, 1965, and reduced it to 30 percent from January 29, 1965. 

In February 1992, the Veteran filed a claim seeking an evaluation in excess of 30 percent for his service-connected pulmonary tuberculosis.  This claim was denied by the RO in a July 1992 rating decision.  After the Veteran was provided a Statement of the Case (SOC) which continued to deny his claim, he perfected an appeal to the Board with the submission of a timely substantive appeal in October 1992. 

The Board remanded the Veteran's claim for further procedural and evidentiary development in October 1994 and February 1996.  After this development was substantially completed, the Board denied the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis in an August 1999 decision. 

The Veteran appealed the Board's August 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Brief to the Court, the Veteran's private attorney noted that the Board failed to consider the Veteran's 1958 "bilateral lobectomies" when rating his service-connected pulmonary tuberculosis.  In a June 2001 Order, the Court vacated the portion of the August 1999 Board decision pertaining to the Veteran's pulmonary tuberculosis claim and remanded the matter back to the Board for further consideration in the light of the newly-enacted Veterans Claims Assistance Act of 2000 (the VCAA).  Further, the Court noted that a claim for secondary service connection for a bilateral lobectomy had been raised by the record, but did not instruct the Board as to how the matter was to be addressed. 

In August 2003, the Board remanded the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis to ensure that the Veteran and his private attorney were provided complete notice under the VCAA. Additionally, the Board referred to the RO a claim for secondary service connection for a bilateral lobectomy, as adjudicating the matter in the first instance would violate the Court's holdings in Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO), and Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). 

In April 2004, the RO provided the Veteran with a letter noting that he had raised the issue of service connection for a bilateral lobectomy, claimed as secondary to service-connected pulmonary tuberculosis, and provided him with the criteria necessary to substantiate such a claim.  In April 2004, the Veteran's private attorney responded to this letter, asserting that the evidence necessary to substantiate this claim was already of record.  See an April 2004 statement from the Veteran's private attorney. 

Thereafter, the RO provided the Veteran with a July 2004 letter which satisfied the requirements of the VCAA as it applied to his claim for an increased evaluation. After the Veteran's increased evaluation claim continued to be denied by the RO in an October 2004 Supplemental Statement of the Case (SSOC), it was returned to the Board.  The Board observes that the RO did not further develop or adjudicate the referred secondary service connection claim for bilateral lobectomies at that time. 

In April 2005, the Board remanded the Veteran's increased evaluation claim so that the RO could obtain outstanding VA treatment records.  The Board did not inquire as to the status of or otherwise address the previously-referred secondary service connection claim. 

After the instructed development was completed, the Veteran's increased evaluation claim was readjudicated by the RO in a May 2005 SSOC and returned to the Board. 

In July 2005, the Board noted that, despite the April 2004 VCAA letter from the RO to the Veteran and the subsequent response from the Veteran's private attorney concerning the claim for secondary service connection for a bilateral lobectomy, the claim remained unadjudicated by the RO.  Accordingly, the Board again referred the claim to the RO for development and adjudication.  Also, the Board denied the Veteran's claim for an increased evaluation for service-connected pulmonary tuberculosis.  Neither the Veteran nor his private attorney appealed that July 2005 Board decision to the Court, and thus, the July 2005 Board determination became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

In March 2010, the Veteran's private attorney sent a letter to the RO inquiring as to the status of the Veteran's claim for a bilateral lobectomy, claimed as secondary to service-connected pulmonary tuberculosis, which had been referred by the Board in the July 2005 determination.  In a June 2010 rating decision, the RO stated that the Veteran's 1958 lung surgeries were "clearly related" to his service-connected pulmonary tuberculosis, recharacterized the secondary service connection claim as a claim for an evaluation in excess of 30 percent for service-connected pulmonary tuberculosis, to include a "bilateral lobectomy," adjudicated the claim as one for an increased evaluation and denied it.  After the Veteran expressed disagreement with the assigned evaluation for this newly-recharacterized claim through his private attorney, he was provided an SOC and, thereafter, perfected an appeal to the Board in September 2011.  At all times after the June 2010 rating decision, the RO has treated this claim as one for an increased evaluation. 

In light of above, it appears that the RO granted the Veteran's claim for secondary service connection for a "bilateral lobectomy," and determined that an increased evaluation claim for the Veteran's service-connected pulmonary tuberculosis was reasonably raised by the record and merged the two claims.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  

The Board observes that, in establishing service connection for a "bilateral lobectomy" associated with the Veteran's service-connected pulmonary tuberculosis, the RO did not specify an effective date for this award.  In the most recent October 2012 remand, the Board explained that, since the effective date issue for the lobectomy was not addressed by the RO and was not noted in the July 2010 Notice of Disagreement from the Veteran's private attorney, it was not properly before the Board.  See Godfrey, Bernard and Archbold, all supra.  However, as the Veteran's service connection claim was granted, merged, and recharacterized as described above, the Board noted that an effective date for the award of secondary service connection for a "bilateral lobectomy" was required because, if the RO or the Board determined that a separate evaluation for a service-connected bilateral lobectomy was warranted under the controlling Diagnostic Code(s) and/or the Court's holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the assigned evaluation for this separate disability could not pre-date the effective date of the award of service connection.  

Pursuant to the Board's October 2012 remand, the RO, in a March 2013 rating decision, granted an effective date of February 24, 1992 for the grant of service connection for bilateral partial lobectomy.  The RO also granted a 60 percent rating for residuals of inactive pulmonary tuberculosis with chronic obstructive pulmonary disease and bilateral partial lobectomies effective February 24, 1992, the date of the Veteran's claim for an evaluation in excess of 30 percent for his service-connected pulmonary tuberculosis.  Additionally, the RO granted a total disability rating based on individual unemployability (TDIU) based on the Veteran's only service-connected disability (pulmonary disability), effective February 24, 1992.

In light of the RO's grant of an earlier effective date of February 24, 1992, the Board finds that the currently issue on appeal is whether a rating in excess of 60 percent for the Veteran's pulmonary disability is warranted beginning February 24, 1992.  

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran is currently in receipt of a TDIU for his service-connected pulmonary disability.

2.  The Veteran is not service connected for any other disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals of inactive pulmonary tuberculosis with chronic obstructive pulmonary disease and bilateral partial lobectomies have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.14, 4.96, 4.97, Diagnostic Codes 6600-6604 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as the Veteran has already been granted a TDIU, there is no reason to belabor the impact of the VCAA in this matter as any notice or duty to assist omission is harmless.

Rating for Pulmonary Disability

The Board has reviewed all the evidence of record; however, the Board finds that a rating in excess of 60 percent for the Veteran's pulmonary disability is not warranted.    

In order for the Veteran to achieve a 100 percent schedular rating, his pulmonary disability must manifest PFT results showing FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Codes 6603 (emphysema), 6604 (COPD).

Here, the medical evidence of record, to include the December 1994, February 1998, May 2003, and December 2012 VA examination reports, does not show that the Veteran's PFTs resulted in FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, or DLCO less than 40-percent predicted.

Moreover, although the most recent December 2012 VA examiner did not perform maximum exercise capacity tests, the Board finds that a remand for such an examination would result in unnecessary development.  

In this regard, and as noted above, the Veteran has only one service connected disability (i.e., residuals of inactive pulmonary tuberculosis with chronic obstructive pulmonary disease and bilateral partial lobectomies).  The Veteran has been granted a 60 percent schedular rating for his pulmonary disability, and a TDIU for the entire rating period on appeal based on the effects of his pulmonary disability.  See March 2013 rating decision.  As such, the Veteran's pulmonary disability essentially equates to a 100 percent rating.  The Veteran has also been continuously in receipt of a 100 percent rating for the entire period on appeal based on a TDIU.  

In other words, provisions of the rating schedule would not compensate the Veteran for his service-connected disability beyond what has already been granted by the RO's March 2013 rating decision.  As such, the Board finds that the RO's March 2013 rating decision, which granted a TDIU solely based on the Veteran's service-connected pulmonary disability, is essentially a full grant of benefits as sought by the Veteran.  

For these reasons, the Board finds that an evaluation in excess of 60 percent for residuals of inactive pulmonary tuberculosis with chronic obstructive pulmonary disease and bilateral partial lobectomies is not warranted. 


ORDER

An evaluation in excess of 60 percent for residuals of inactive pulmonary tuberculosis with chronic obstructive pulmonary disease and bilateral partial lobectomies is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


